FILED
                             NOT FOR PUBLICATION                            MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VANIK HOUHANNESYAN, a.k.a.                       No. 08-70603
Vardan Mnatsakanyan,
                                                 Agency No. A096-193-541
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Vanik Houhannesyan, a native of the former Soviet Union and citizen of

Armenia, petitions for review of the Board of Immigration Appeals’ order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence factual findings, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      In his opening brief, Houhannesyan fails to raise any substantive challenge

to either the agency’s dispositive determination that his asylum claim was time-

barred, or to the agency’s denial of his CAT claim. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not supported by argument are

deemed abandoned).

      Substantial evidence supports the agency’s conclusion that the beating

Houhannesyan suffered by unidentified assailants did not rise to the level of

persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (isolated

incident of physical violence did not compel a finding of past persecution).

Further, substantial evidence supports the agency finding that Houhannesyan failed

to establish his fear of future harm was objectively reasonable. See Nagoulko v.

INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution too

speculative). Accordingly, Houhannesyan’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-70603